Appeal from a decision of the Industrial Commission of Utah denying plaintiff's claim for workmen's compensation.
Plaintiff was employed as a mucker by the United States Smelting, Refining and Mining Company, defendant, in its mine at Lark, Utah. Defendant corporation is a self-insurer under the Workmen's Compensation Act of Utah.
Plaintiff testified that on November 25, 1940, he was helping a fellow worker lift a 225 pound leyner machine upon the leyner bar preparatory to drilling when he felt a sharp pain in his back at his sacro-iliac. The pain became so intense that he was unable to work the remainder of the day. That he sat upon a muck pile the rest of the working day, periodically, leaning over a mine car, to gain relief from the pain.
Plaintiff returned to his station the following day but was unable to continue work due to the pain in his back. Plaintiff then quit work on November 27, 1940, two days after the strain, and has not worked since. Plaintiff seeks compensation from November 37, 1940, together with doctor and medical bills.
The question for review as stated by plaintiff is "whether or not the Industrial Commission upon the record before it should have as a matter of law awarded compensation to plaintiff."
On appeal, defendant does not deny that plaintiff suffered a strain but does deny plaintiff's contention that the disability resulted from or was contributed to by the accident, or had any causal connection therewith. Defendant *Page 440 
relies upon the medical testimony to establish its position that there was no injury by sprain to the sacro-iliac; further contending that plaintiff's pain arises from extensive hypertrophic osteoarthritis.
The record of medical testimony taken at the hearing is rather voluminous, there being five doctors called who had at one time or another examined the claimant since the accident.
For brevity, it may be said all five doctors agreed after examining the X-ray pictures that there were not definite fractures or dislocations of the vertebrae; that, however, there was a definite hypertrophic osteoarthritis of the fifth, fourth, third and second lumbar vertebrae, with a bridging of bone connecting the third and fourth lumbar which had existed before the accident, and apparent lippings on the other vertebrae mentioned.
On the question of the condition of the sacro-iliac, the doctors were not unanimous in their diagnosis of the arthritic condition, but at the same time did not give a conflicting diagnosis, plaintiff's doctors refusing to express an opinion as to a possible arthritic condition.
Plaintiff's two medical witnesses, Dr. Baldwin and Dr. Capener, stated that on their preliminary examination they had believed plaintiff was suffering from sacro-iliac sprain or strain, and they had written separate reports to this effect; however, on being offered an opportunity to examine the X-ray pictures showing the arthritic condition of the spine, which had not been made available to them before, they readily stated that they had found no objective symptoms of sacro-iliac strain or movement but that their diagnosis was based upon statements made to them by the patient.
Plaintiff contends that all five doctors agreed that plaintiff was suffering from "sacro-iliac strain as well as arthritis." This position is untenable for the reason that nowhere in the record do any of the doctors express such a view. The doctors generally agreed that it was possible to *Page 441 
have a strain in the sacro-iliac without its showing in the X-ray; however, no doctor, not even those engaged by the plaintiff, could find any definite objective evidence as to a strain in the sacro-iliac.
The conflict in evidence in the instant case does not arise out of conflicts in diagnosis by the doctors. The conflict arises solely out of the testimony of the plaintiff as to the pain as against the diagnosis of the medical examiners.
This court reiterates the view oft times expressed           1 by it
"that where there is a conflict of the testimony and there is substantial evidence to support the findings of the commission the court will not interfere with such findings." Pecharich v.Industrial Commission, 99 Utah 412, 107 P.2d 167, 169; Wilson
v. Industrial Commission, 99 Utah 524, 108 P.2d 519; Easthope
v. Industrial Commission, 80 Utah 312, 15 P.2d 301; Crane v.Industrial Commission, 97 Utah 224, 92 P.2d 722; Kent v.Industrial Commission, 89 Utah 381, 57 P.2d 724. See, also,Norris v. Industrial Commission, 90 Utah 256, 61 P.2d 413, as to principles therein laid down.
In this case, there is substantial and abundant evidence to support the findings and order of the               2 Commission.
The decision and order of the Industrial Commission is affirmed.
McDONOUGH, J., concurs.